Citation Nr: 1144627	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Washington, D.C., denying the claim currently on appeal.  

The appellant testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming service connection for cause of the Veteran's death.  In such a claim, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110 ; 38 C.F.R. §§ 3.303 , 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death. 38 C.F.R. § 3.312 . 
  
The record reflects that the Veteran passed away on October [redacted], 2007.  The death certificate lists the immediate cause of death as an acute myocardial infarction.  Metastatic colon cancer and lung cancer are also listed as significant conditions contributing to death.    

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 38 U.S.C.A. § 1116 ; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976  (2001). 

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The Veteran's personnel records do not confirm that he was present in the Republic of Vietnam during military service.  The Veteran's DD-214 does confirm that he was the recipient of the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  However, additional personnel records do not indicate any service within the borders of Vietnam.  Records reflect that the Veteran was at Lackland Air Force Base from March 23, 1966 through May 13, 1966.  He subsequently served at Scott Air Force Base in Illinois until June 19, 1967 when he departed for Thailand.  His service in Thailand began on July 2, 1967, and he served there until departing on June 24, 1968, arriving at Homestead Air Force Base in Florida on July 5, 1968.  The Veteran then served in Florida until his separation from active duty on January 22, 1970.  None of these records indicate service in the Republic of Vietnam.  

The Veteran's DD-214 reflects that he had 11 months and 26 days of foreign service.  This would correspond with the Veteran's service in Thailand, and as such, it is unclear when he would have served in Vietnam.  However, the record does contain a copy of a personnel record notating that "SGT [redacted] going to V.N. relieved SGT [redacted] as trainer" for a soldier with the Veteran's last name.  This notation is dated August 1966.  It was noted that the trainee departed on December 1, 1966 for approximately 120 days of temporary duty.  The nature of this duty is not indicated.  This notation is dated November 1966.  

It is unclear what exactly the above excerpt references.  The appellant has asserted that this is evidence that the Veteran did in fact serve in Vietnam at this time.  She testified during her May 2011 hearing that the Veteran had told her prior to his death of his service in Vietnam.  Specifically, she testified that he mentioned serving in Vietnam right after basic training in 1966.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

While the currently existing evidence does not support the appellant's assertions, the record does contain a personnel record noting that the Veteran departed on December 1, 1966 for approximately 120 days of temporary duty.  The nature and location of the Veteran's temporary duty is not indicated in the records, but the appellant asserts that the Veteran was in Vietnam at this time.  Records pertaining to the Veteran's period of temporary duty must be obtained and incorporated into the evidence of record before appellate review may proceed.  

If records are obtained corroborating that the Veteran did in fact serve in Vietnam, a medical opinion should be obtained from a VA examiner regarding the cause of the Veteran's death.  According to a September 2007 private treatment record, the Veteran suffered from both colon cancer and lung cancer.  It was noted that the Veteran's colon cancer metastasized to the lungs.  The Board recognizes that colon cancer is not a disease that is presumed to be related to exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  However, the mere fact that there is no presumptive association does not obviate the need for a medical opinion as to etiology.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain additional service records to determine the nature of the Veteran's approximately 120 days of temporary duty beginning in December 1966.  The RO/AMC should contact the Department of the Air Force and obtain information regarding the Veteran's duties during his 120 days of temporary duty in 1966 and 1967.  Request assistance from the Air Force to identify the location of the Veteran's unit and its activities during the identified period.  Finally, contact the National Personnel Records Center (NPRC) and any other agency deemed necessary and request any available records regarding the Veteran's temporary duty in 1966 and 1967.  Any negative responses should be specifically noted in the file.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


